                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

KEBLE GARRY MAITLAND,
A# 093-494-593,

           Petitioner,               CIVIL ACTION NO. 3:20-cv-01559

           V.                        (RAMBO, J.)
                                     (SAPORITO, M.J.)
WILLIAM BARR, Attorney General
of the United States, et al.,

           Respondents.


KEBLE GARRY MAITLAND,
A# 093-494-593,

           Petitioner,               CIVIL ACTION NO. 3:21-cv-00991

           v.                        (RAMBO, J.)
                                     (SAPORITO, M.J.)
ADAM OGLE, Acting Warden of
York County Prison,

           Respondent.

                               ORDER

     These two habeas proceedings are now before the court on identical

motions to consolidate. (Case No. 1559, Doc. 16; Case No. 991, Doc. 3.)

For the reasons stated by the petitioner in these unopposed motions to

consolidate, and finding consolidation of these proceedings to be in the
interest of judicial efficiency, the motions will be granted and both actions

shall be consolidated into the first-filed action, Maitland u. Barr, Civil

Action No. 3:20-cv-01559. See Fed. R. Civ. P. 42(a): Fed. R. Civ. P.

8l(a)(4); R. 12, 28 U.S.C. foll.§ 2254. 1

     While both petitions ultimately seek the same relief, the factual and

legal grounds for relief articulated in the prose petition in Case No. 1559

and the counseled petition in Case No. 991 are not entirely duplicative.

For clarification of the factual and legal questions truly at issue, and in

the interest of judicial economy, we will order the petitioner to file an

amended petition, encompassing all factual and legal grounds for relief

and superseding both of the prior petitions.

     Accordingly, IT IS HEREBY ORDERED THAT:

      1.     The petitioner's unopposed motions to consolidate (Case No.

1559, Doc. 16; Case No. 991, Doc. 3) are GRANTED;

      2.     The above-captioned actions shall be CONSOLIDATED

pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, with all




      1 We have previously exercised our discretion under Rule l(b) of the
Rules Governing Section 2254 Cases in the United States District Courts,
28 U.S.C. foll. § 2254, to apply those rules to these§ 2241 petitions. (Case
No. 1559, Doc. 5 ,r l; Case No. 991, Doc. 2 ,r 1.)

                                     -2-
further activity to be docketed in the first-filed action, Maitland v. Barr,

Civil Action No. 3:20-cv-01559;

     3.    The later-filed action, Maitland v. Ogle, Civil Action No. 3:21-

cv-00991, shall be marked as ADMINISTRATIVELY CLOSED;

     4.    The petitioner shall file an amended petition for a writ of

habeas corpus, encompassing all factual and legal grounds for relief and

superseding both of the prior petitions, within twenty-one (21) days

after entry of this order;

     5.    The respondent shall file his response to the amended petition

within fourteen (14) days after service of the amended petition; and

     6.    The petitioner may file a reply within fourteen (14) days

after service of the response.




Dated: July     G:,   , 2021
                                       iftt•~~~~·
                                        OSEPH F. ' sORIT,JR
                                          United States Magistrate Judge




                                    -3-
